The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Pages 2, 7, in the headings respectively therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively for consistency with PTO guidelines. Page 4, in paragraph [0016], first & second lines therein, note that it is unclear how “circuit blocks cascaded in series” can properly characterize a “power divider” and thus appropriate clarification is needed. Page 6, in paragraph [0024], second line therein, note that the recitation of “appreciated as the same becomes” is vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0028], first line therein and page 11, in paragraph [0044], first line therein, note that --in degrees (i.e. Deg)-- should be inserted after “shift”, respectively at these instances for an appropriate characterization consistent with the labeling in FIG. 4. Page 7, in paragraph [0028], second line therein and page 11, in paragraph [0044], second line therein, note that --in GHz-- should be inserted after “frequency”, respectively at these instances for an appropriate characterization consistent with the labeling in FIG. 4. Page 7, in paragraphs [0030] & [0031], first line in each paragraph; page 12, in paragraph [0046], first line therein; page 13, in paragraph [0047], first line therein: note that --in dB versus frequency in GHz-- should be inserted after “magnitude”, respectively at these instances for an appropriate characterization consistent with the labeling in FIGS 6 & 7. Page 8, in paragraph [0036], 5th line therein, note that the term “Coupled” should be rewritten as --The term “coupled”-- for an appropriate characterization. Page 8, in paragraph [0038], first line therein, it is noted that the recitation of “In the context” is vague in meaning as to what “context” is to be considered and thus appropriate clarification is needed. Page 8, in paragraph [0039], 5th line therein, note that the reference label “B1-B4” should be rewritten as --B1, B2, B3 and B4-- for clarity and completeness of description consistent with the labeling in FIG. 2. Page 12, in paragraph [0045], last line therein, note that reference label “TL5” is vague in meaning, especially since no such reference label appears in any of the drawings and thus appropriate clarification is needed. Page 12, in paragraph [0046], 14th line therein and page 13, in paragraph [0047], 15th line therein, note that the recitation of “can be seen from above” is vague in meaning, respectively at these instances, especially since it is unclear as to what description in the specification is intended by the “seen from above” recitation and thus appropriate clarification is needed. Page 12, in paragraph [0046], 14th line therein and page 13, in paragraph [0047],16th line therein, note that --in FIG. 2-- should be inserted after “200”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 13, in paragraph [0048], first line therein; page 14, in paragraph [0049], third line therein; page 15, in paragraph [0050], 8th line therein: note that --in FIG. 3-- should be inserted after “300”, respectively at these instances, for consistency with the labeling in that drawing. Page 14, in paragraph [0048], 16th line therein, note that the label “800A” should be rewritten as --800B-- for consistency with the labeling in FIG. 8B. Page 15, in paragraph [0050], 4th line therein, it is noted that --in FIG. 8A-- should be inserted after “801” for an appropriate characterization consistent with the labeling in that drawing. Page 17, in paragraph [0055], first line therein, note that the recitation of “the above described” appears incomplete (i.e. above described what?) and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicted drawings need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 4 (510, 520); FIG. 5 (B1, B2, B3, B4, RT5); FIG. 8D (T1, T2).  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microstrip transmission line as recited in claim 3, the circuit configuration as recited in claim 12 and the connection of the second transmission line as recited in claim 20, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Note that the specification needs to provide a corresponding description of the circuit configuration as recited in claim 12 and the connection of the second transmission line as recited in claim 20, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5; 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, line 2 and in claim 15, line 3, note that it is unclear how “a transmission line coupled between the first node and the second”, as recited herein relates to “a first node … coupled to a second node”, as previously recited in claims 1 & 14, respectively (i.e. the transmission line constitutes the same coupling a recited in claim 1, the transmission line and the coupling recited in claim 1 are distinctly different features, etc.), at these instances and thus appropriate clarification is needed.
In claim 5, lines 2 & 3 and in claim 16, lines 3 & 4, note that it is unclear how “an inductor-capacitor (LC) circuitry coupled between the first node and the second”, as recited herein relates to “a first node … coupled to a second node”, as previously recited in claims 1 & 14, respectively (i.e. the inductor-capacitor circuitry (LC) constitutes the same coupling a recited in claim 1, the inductor-capacitor circuitry (LC) constitutes and the coupling recited in claim 1 are distinctly different features, etc.), at these instances and thus appropriate clarification is needed.
In claim 13, note that it is unclear whether the recitation of “a plurality of circuit blocks cascaded in series” particularly points out and distinctly claim applicants’ invention. It should be noted that a “power divider” is a term of art that is typically characterizes a “branching circuit” having a single input and plural or multiple outputs. This characterization appears to be contradictory to circuits connected in “cascade”, which typically provides for a single input and a single output due to the serial nature of a cascade configuration. Appropriate clarification is needed.
In claim 19, line 4, it is noted that it is unclear whether the recitation of “a second transmission line coupled to the first capacitor” would be an accurate characterization of this aspect of the invention. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 6, line 3, note that the recitation of “node are an input and an output of the signal” should be rewritten as --node provide an input to an output for the signal-- for an appropriate characterization.
In claim 12, line 2, it is noted that the recitation of “a second inductor grounded” should be rewritten as --a second inductor that is grounded-- for an appropriate characterization.
In claim 12, line 4 and in claim 20, line 5, note that the recitation “of which one end is coupled”, respectively at these instances need to be rewritten for an more appropriate characterization.
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6; 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oppelt. 
Oppelt (i.e. FIG. 5) discloses with respect to claim 1, a phase shifter circuit, comprising: a first inductor (e.g. L13) that is grounded; a first capacitor (i.e. C13) that couples with the first inductor (L13) in series; a second inductor (e.g. L23) that is grounded; a second capacitor (i.e. C23) that couples with the second inductor (L23) in series; a first node (i.e. located between the capacitor (C13) and the right hand side inductor (L13) in FIG. 5) is coupled to a second node (i.e. located between the capacitor (C23) and the left hand side inductor (L23) in FIG. 5). Note that the above described circuit constitutes an N-stage phase shifter circuit (i.e. (101, 102) in FIG. 5), where N=2 and therefore the phase shift associated with the phase shifter is 90°/N or 90°/2 which results in a 45° phase shift (e.g. see paragraph [0082]). Regarding claim 6, note that ends of respective capacitors (C13, C23) opposite to the first and second nodes are connected to an input (i.e. 501) and an output (i.e. 503), respectively. Regarding claim 13, note that the stages (101, 102) are electrically connected in cascade, as evident from FIG. 5 and constitute a part of a power divider (i.e. a branching circuit having a single input (501) and two outputs (502, 503), as evident from FIG. 5). Regarding claim 14, note that the two stages (101, 102) collectively constitute the circuit as recited in this claim, which of the same configuration as described above with respect to claim 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oppelt in view of Stengel et al. 
Oppelt discloses the claimed phase shifter, but does not disclose that the phase shifter includes capacitors that are variable (i.e. claim 7) and inductors that are variable (i.e. claim 8).
Stengel et al (i.e. FIGS. 6-11) exemplarily discloses phase shift tuning circuits where each one(s) of the capacitors and inductors are variable (e.g. see FIGS. 7 & 11, in particular) to provide for expanded frequencies of operation.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the fixed capacitors and fixed inductors to have been variable capacitors and inductors, such as exemplary taught by Stengel et al. Such a modification would have provided the advantageous benefits of making previously fixed capacitors/inductors in a phase shifter circuit to be variable in nature, thereby suggesting the obviousness of such a modification.
Claims 2, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowable over the prior art of record, especially since none of the prior art of record teaches or suggests a 90°/N phase shifter having an inductor, a capacitor and a transmission line coupled in series, as recited in independent claim 10.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee